MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00299-CR

                          ROBERT EARL SCHIELE, Appellant

                                            V.
                            THE STATE OF TEXAS, Appellee

         Appeal from the 411th District Court of Polk County. (Tr. Ct. No. 22467).


TO THE 411TH DISTRICT COURT OF POLK COUNTY, GREETINGS:

         Before this Court, on the 19th day of February 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                       This case is an appeal from the final judgment signed
               by the trial court on March 7, 2013. After submitting the case
               on the appellate record and the arguments properly raised by
               the parties, the Court holds that the trial court’s judgment
               contains no reversible error. Accordingly, the Court affirms
               the trial court’s judgment.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered February 19, 2015.
              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 19, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT